Citation Nr: 1212684	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  09-29 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a disability rating in excess of 30 percent for globus hystericus.  

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1960 to July 1964.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction over the Veteran's claims files was subsequently transferred to the Montgomery, Alabama RO.  

The Board notes that a clarification letter was sent to the Veteran in February 2012 regarding the status of his power of attorney.  In correspondence received by VA that same month, the Veteran indicated that he wished to represent himself in this case.  He further indicated that VFW never represented him, and he had dismissed his private attorney.  

The issues of entitlement to an increased rating for PTSD and entitlement to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's globus hystericus has been manifested by daily pain, reflux, and difficulty swallowing both solids and liquids.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for globus hystericus have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7203 (2011).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran was provided adequate VCAA notice in a January 2008 letter, prior to the April 2008 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran has not identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence. 

The Veteran has been afforded appropriate VA examinations, most recently in May 2010 for his globus hystericus.  The Veteran has not asserted, and the evidence of record does not show, that this disability has increased significantly in severity since that examination.  The Veteran has also been afforded an opportunity to have a hearing before a DRO or before the Board, but declined to do so. 

Accordingly, the Board will address the merits of the Veteran's claim.  

Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999);  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's globus hystericus has been rated as 30 percent disabling by analogy to the rating criteria for a stricture of the esophagus.  Diagnostic Code 7203, which covers strictures of the esophagus, allows for an 80 percent rating when the stricture permits passage of liquids only, with marked impairment in general health.  A 50 percent rating is assigned when the stricture is severe and permits liquids only.  A 30 percent rating is assigned when the stricture is moderate.  See 38 C.F.R. § 4.114, Diagnostic Code 7203.  

The Veteran's condition could alternatively be rated under Diagnostic Code 7346 for gastroesophageal reflux disease.  The rating criteria of Diagnostic Code 7346 are as follows.  A rating of 10 percent is assigned for two or more of the symptoms of the 30 percent rating but of less severity.  A rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.  

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2011) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  In this regard the Board notes that where entitlement to compensation has already been established and an increase in the disability is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

By way of background, the Veteran was awarded service connection for globus hystericus in a July 2003 rating decision, and was assigned a 30 percent rating.  The effective date was modified to April 23, 1993, following a November 2003 rating decision.  The Veteran filed the instant claim for increase in conjunction with a claim for a TDIU in December 2007.  

The Veteran was afforded a VA examination in January 2008 regarding this esophageal dysfunction.  He reported problems with choking since 1992, and the initial onset was during service in the 1960s when a war head exploded.  Currently, he endorsed difficulty swallowing with worsening symptoms.  The Veteran described the sensation as feeling like his throat was closing up and during a flare-up he is unable to swallow anything.  These flare-ups last for an hour or so, and occur at least twice a week.  The Veteran indicated that the flare-ups can spontaneously occur, or can be triggered by stimuli such as loud noises.  He denied this being particularly associated with eating or drinking.  The Veteran also reporting having several esophageal motility evaluations and esophagoscopies.  The Veteran denied a history of hospitalization, surgeries, trauma, or neoplasm related to his globus hystericus.  He related that he takes medication for symptoms and that there is a good response to the treatment.  

Physical examination revealed a normal abdomen and gastrointestinal system, without any palpable masses, hernias, ascites, or abdominal guarding present.  The bowel sounds and inspection were normal, and there was no tenderness appreciated.  The Veteran denied any periods of incapacitation.  The examiner opined that the Veteran's globus hystericus would cause severe impact on the Veteran's chores, shopping, and exercise, and it would prevent him from participating in sports and recreation.  It moderately impacts his ability to travel and dress, and mildly impacts his ability to dress.  The examiner opined that the Veteran's service-connected disabilities did not affect his ability to obtain or maintain gainful employment.  

The Veteran was afforded another VA examination of the esophagus in April 2010 with approval in May 2010.  The Veteran's medical history was noted, and the Veteran described persistent problems with choking and spasm of his esophagus.  He reported a distinct problem related to gastroesophageal reflux with epigastric burning pain, which are well-controlled on his current medication.  This reflux and epigastric pain had a later onset.  The Veteran endorsed daily episodes of sudden onset of spasm and burning type pain below his mandible in his throat and with an associated choking sensation.  He reported that this occurs with consumption of both solids and liquids.  The Veteran further noted he has had to call the paramedics three times in the past few years due to the choking and coughing episodes.  He indicated that the choking occurs when there is a muscle spasm in his throat and this is the primary cause of his pain.  The Veteran endorsed a history of melena, but no current hematemesis or melena.  He reported frequent nausea, but no vomiting.  He denied hospitalization or surgery related to his globus hystericus, and has not had any trauma to the esophagus.  The Veteran stated that this problem mostly affects him when he is eating, and it not associated with times of increased stress.  He stated that he could be calm and relaxed and still have the sudden onset of these symptoms.  The Veteran reported that these episodes are unpredictable, but occur on a daily basis, and not necessarily with every meal.  

The Veteran identified area of spasm as being below the mandible in the muscles of the neck, but the examiner found no gross abnormalities in that area.  Physical examination revealed a large abdomen, but without tenderness to palpation.  There was no hepatosplenomegaly.  The examiner diagnosed the Veteran as having esophageal spasm with recurrent choking dating to the time of his traumatic event during service, and gastroesophageal reflux.  

A review of VA outpatient treatment records shows that the Veteran continues to receive VA treatment for his globus hystericus, and he is prescribed medication for its treatment.  These treatment records, however, do not show that the Veteran's symptoms are severe and only allow him to consume liquids.  

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent under either Diagnostic Code 7203 or Diagnostic Code 7346.  The evidence of record does not show the Veteran has vomiting, material weight loss, hematemesis or melena with moderate anemia, or other symptoms productive of severe impairment of health to warrant a rating higher than 30 percent under Diagnostic Code 7346.  Further, the Veteran is not entitled to a higher rating under Diagnostic Code 7203 as the evidence of record does not show a severe stricture permitting consumption of liquid only.  The Veteran endorsed difficulty swallowing liquids and solids during an episode of esophageal spasm with a choking sensation, but the evidence does not show that this occurs constantly.  The Veteran himself described these episodes as occurring daily, and lasting for about an hour.  Thus, the Board cannot conclude that his symptoms most closely approximate those associated with a 50 percent rating under Diagnostic Code 7203.  

The Board has considered whether the Veteran's condition would warrant a separate or higher rating under Diagnostic Code 7346 for gastroesophageal reflux disease.  Again, VA regulations preclude the evaluation of the same manifestations of a disability under different diagnoses, a process called pyramiding, and to rate the Veteran for both the symptoms of his globus hystericus and gastroesophageal reflux would be pyramiding.  The Board also notes that ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  38 C.F.R. § 4.114 (2011).  Instead, a single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such evaluation.  

VA must consider all favorable lay evidence of record. 38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in arriving at the determinations above the Board has considered not only the medical evidence but also the lay evidence presented by the Veteran in the form of his correspondence to VA and the statements provided by his spouse.  

As a layperson, the Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Similarly, the Veteran's significant other can certainly provide an eyewitness account of a veteran's visible symptoms.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, even affording this lay evidence full competence and credibility, such lay evidence does not support a schedular rating higher than that currently awarded. 

In sum, based on the evidence and analysis above the Board has found the criteria for evaluation of the service-connected globus hystericus in excess of 30 percent are not met.  Accordingly, the claim must be denied. 

The evidence in this case preponderates against the claim and the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Additional Considerations

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 30 percent schedular rating.  See Hart, supra.

The Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disability are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

A disability rating in excess of 30 percent for globus hystericus is denied.  


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims for a higher rating for PTSD and for a TDIU are decided.  

The Veteran most recently underwent a VA examination to determine the degree of severity of his service-connected PTSD in April 2009.  Since that time, he has asserted that his condition has worsened.  His wife submitted a statement as to his worsening symptoms, and the Veteran endorsed increased flashbacks due to his PTSD symptoms.  

When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition, VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his PTSD and its impact on his employability.  Prior to scheduling any examinations, the RO or the Appeals Management Center (AMC) should obtain and associate with the claims files all outstanding treatment records pertinent to the issue on appeal.  

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain a copy of any outstanding records pertaining to treatment of the Veteran's PTSD during the appeal period.  

2.  Then, the RO or the AMC should arrange for the Veteran to be scheduled for a VA examination by an examiner with the sufficient expertise to ascertain the current severity and manifestations of his service-connected PTSD.  The claims folder must be made available to and reviewed by the examiner, and any indicated studies should be performed.  The RO or the AMC should ensure that the examiner provides all information required for rating purposes.  The examiner should also provide an opinion concerning the impact of the Veteran's service-connected PTSD on his ability to work.

The supporting rationale for all opinions expressed must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should again review the record and readjudicate the claim-including his TDIU claim if warranted.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


